Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DE 19946272 A1, in view of Morgan, U.S. Patent No. 8708267 B2.
	DE ‘272 discloses a paper roll 1 including at least two reels (2, 13) and a paper 1 being wound around said reels (2, 13, 14 are positioned at the ends of the roll width to support both edges of said the roll and in contact with the reels, see figures 1-2 and 5-6, said reels being coaxially aligned and being spaced from each other (see figures 1-6), the at least two reels (2, 13) having a total length that is less than the width of said paper roll; the length of the reels (2, 13, 14) and the sum of the length of the reels is less than the width of the paper roll 1, wherein the paper 1 is characterized by an edge and wherein the edge of the paper in contact with said at least two reels, is tensioned over its width and attached to said at least two reels, , see figures 1-6.
	DE ‘272 shows the paper roll wound onto the reels rather than a fabric material.
	Morgan ‘267 discloses the concept of using a single fabric roll (see figure 8), wherein in a fabric 6 is wound onto the core.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DE ‘272 to include a fabric material as suggested by Morgan ‘267, to show that other materials can be used to wound onto the core and not limited to one particular material.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Claim 11 has been amended.
Claim 21 has been added.
Claims 13-14 have been canceled.
Applicant’s arguments/remarks, see page 5, filed on 12/13/22, with respect to claims 11-12, 15-16, and 19 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 7/14/22 has been withdrawn. 
However, applicant's arguments filed on 12/13/22 have been fully considered but they are not persuasive with respect to claim 21.
As stated above, DE ‘272 shows the paper roll wound onto the reels rather than a fabric material.
	Morgan ‘267 discloses the concept of using a single fabric roll (see figure 8), wherein in a fabric 6 is wound onto the core.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DE ‘272 to include a fabric material as suggested by Morgan ‘267, to show that other materials can be used to wound onto the core and not limited to one particular material.

Allowable Subject Matter
Claims 11-12, 15-16, and 19 are allowed as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
12/19/22
/SANG K KIM/Primary Examiner, Art Unit 3654